Title: [Diary entry: 26 May 1788]
From: Washington, George
To: 

 Monday 26th. Thermometer at 67 in the Morning—70 at Noon and 71 at Night. Heavy showers of rain fell before day and lighter one’s afterwards with the Wind at . Visited the Plantations at the Ferry, Frenchs and Dogue run. At the Ferry—the ground being wet, the Women worked in the New ground at the Mansion House. Two plows weeding Corn, and preparing for the reception of Potatoes. At Frenchs the Plows and Harrows were at Work as before. The other People were planting, and replanting Pumpkins. The Cart as it had been for many days was assisting the Ferry Cart in getting rails to enclose No. 3 at that Plantation. At Dogue run—Began to Plant Potatoes on the West side of the Corn field. The Plows and harrows were preparing for it. Sowed with Oats the last of the ground between the Corn and Wheat in No. 6. Added Thos. Davis, Reuben, and Billy to the Brick layers to day, by which means five were thus employed. The necessary attendance was given them. Also set Gunner to making Bricks, along with Charles Hagan, with attendance also.